—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint. Plaintiff Sheryl Vanderwater was injured when the automatic door at defendant’s store struck her while she stood next to it, looking out the window. A motion for summary judgment must be denied “if there is any significant doubt as to the existence of a triable issue, or if there is even arguably such an issue” (Hourigan v McGarry, 106 AD2d 845, 845-846, appeal dismissed 65 NY2d 637). Moreover, summary judgment is seldom appropriate in a negligence action (see, Andre v Pomeroy, 35 NY2d 361, 364-365). Arguably, an issue of fact exists whether defendant’s automatic door constitutes a dangerous condition. (Appeal from Order of Supreme Court, Onondaga County, Stone, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Balio and Lawton, JJ.